DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25-34, 36-37 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,868,679. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application represent a rearrangement of the claims of the ‘679 Patent. Additionally, the claims of the ‘679 Patent are phrased in terms of “permission values” where the claims of the instant .  
As to claim 21, the ‘679 Patent discloses a memory device, comprising (Claim 1:  A device, comprising): 
non-volatile memory (NVM) including a plurality of regions (Claim 1: a plurality of regions, each region including a plurality of nonvolatile memory cells), each region having at least one corresponding access restrictions value(Claim 1: a permission store configured to store a set of permission values, including at least one permission value for each region in a nonvolatile fashion); 
a region configuration store configured to store access restrictions values of the plurality of regions (Claim 1: a permission store configured to store a set of permission values, including at least one permission value for each region in a nonvolatile fashion); 
a key store configured to store at least one key value that is exclusive to each region (Claim 3: a nonvolatile key store configured to store a plurality of region keys for each region); and 
access control circuits configured to control access to each region based on the at least one corresponding access restrictions value (Claim 1:  access control circuits configured to control access to each region according to the permission value for the region,) and the at least one key value of each region (Claim 3: the access control circuits are configured to authenticate received data directed to a region with a key for that region). 
claim 22, the ‘679 Patent discloses the memory device of claim 21, wherein the access control circuits have access to the region configuration store and the key store, and is further configured to: 
authenticate data received that is directed to a first region of the plurality of regions using at least one corresponding key value of the first region; and generate message authentication codes (MACs) with at least one key value of a second region of the plurality of regions for responses to accesses to the second region (Claim 3: The device of claim 1, further including: a nonvolatile key store configured to store a plurality of region keys for each region; and the access control circuits are configured to authenticate received data directed to a region with a key for that region, generate message authentication codes (MACs) with a key for a region for responses to accesses to the region, decrypt received data addressed to a region with a region key for that region, and encrypt data read from a region with a region key for that region). 
As to claim 23, the ‘679 Patent discloses the memory device of claim 21, wherein the access control circuits have access to the region configuration store and the key store, and are further configured to: decrypt data received that are directed to a first region of the plurality of regions using at least one corresponding key value of the first region; and encrypt data read from a second region of the plurality of regions with at least one corresponding key value of the second region (Claim 3: The device of claim 1, further including: a nonvolatile key store configured to store a plurality of region keys for each region; and the access control circuits are configured to authenticate received data directed to a region with a key for that region, generate message authentication codes (MACs) with a key for a region for responses to accesses to the region, decrypt 
As to claim 25, the ‘679 Patent discloses the memory device of claim 21, further comprising: 
an index store configured to store index values for each region of the plurality of regions, each index value being programmable to point to one of the at least one key value of each region (Claim 4: The device of claim 3, wherein the permission store includes a plurality of nonvolatile index values for each region, each index value being programmable to point to one of the region keys).
As to claim 26, the ‘679 Patent discloses the memory device of claim 21, wherein the key values stored in the key store are at least one of: one-time keys, limited time use keys (Claim 5: The device of claim 3, further including a deprecator module configured to limit reuse of a region key), keys to enable generation of ephemeral session keys for transactions between the memory device and external devices.
As to claim 27, the ‘679 Patent discloses the memory device of claim 21, further comprising: a non-volatile monotonic counter (NMC) section including at least one NMC configured to generate an essentially non-repeating count value, wherein the access control circuits include authentication circuits configured to authenticate received data with the count value of the at least one NMC and generate authentication values for transmission with the count value of the at least one NMC (Claim 1: at least one nonvolatile monotonic counter (NMC) configured to generate a non-repeating and nonvolatile count value, wherein the access control circuits include authentication circuits configured to authenticate received data with the count value of at least one 
As to claim 28, the ‘679 Patent discloses the memory device of claim 21, wherein the NVM includes NOR flash memory cells (Claim 2: The device of claim 1, wherein each region comprises a NOR type flash array). 
As to claim 29, the ‘679 Patent discloses the memory device of claim 21, further comprising a deprecator module configured to limit repeated usage of the at least one key values of each region (Claim 5: The device of claim 3, further including a deprecator module configured to limit reuse of a region key).  
As to claim 30, the ‘679 Patent discloses the memory device of claim 21, further comprising a manufacturer store configured to selectively store an access key for each region of the plurality of regions according to a customer, each access key enabling access to a corresponding region by a device manufacturer (Claim 6: The device of claim 1, wherein the permission store includes a manufacturer store configured to selectively store an access key for each region according to a customer, each access key enabling access to a corresponding region by a device manufacturer.).
As to claim 31, the ‘679 Patent discloses a system, comprising (Claim 14:  A system, comprising): 
a host device including a communication module (Claim 14:  at least a host device configured to transmit access requests that identify one of a plurality of regions in a memory device; the memory device coupled to the host device by a communication bus and including at least two regions); 

a region configuration store configured to store access restrictions values of the plurality of regions; access control circuits including authentication circuits and encryption circuits, wherein the access control circuits are configured to control access to each region based on the at least one corresponding access restrictions value (Claim 1: a permission store configured to store a set of permission values, including at least one permission value for each region in a nonvolatile fashion); and 
a non-volatile monotonic counter (NMC) section including at least one NMC configured to generate essentially non-repeating count values, wherein the authentication circuits are configured to use the count values to prevent replay attacks from the host device (Claim 1: at least one nonvolatile monotonic counter (NMC) configured to generate a non-repeating and nonvolatile count value, wherein the access control circuits include authentication circuits configured to authenticate received data with the count value of at least one NMC and generate authentication values for transmission with the count value of at least one NMC), and wherein the count values are transmitted to the host device to generate message authentication codes (MAC) (Claim 3: a nonvolatile key store configured to store a plurality of region keys for each region; and the access control circuits are configured to authenticate received data 
As to claim 32, the ‘679 Patent discloses the system of claim 31, wherein the NVM device further comprises: 
a key store configured to store a plurality of region keys for each region (Claim 3: a nonvolatile key store configured to store a plurality of region keys for each region).
As to claim 33, the ‘679 Patent discloses the system of claim 32, wherein the authentication circuits are configured to: 
authenticate received data directed to a first region of the plurality of regions with a region key for the first region; and generate message authentication codes (MACs) with a region key for a second region of the plurality of regions for responses to accesses to the second region (Claim 3: The device of claim 1, further including: a nonvolatile key store configured to store a plurality of region keys for each region; and the access control circuits are configured to authenticate received data directed to a region with a key for that region, generate message authentication codes (MACs) with a key for a region for responses to accesses to the region, decrypt received data addressed to a region with a region key for that region, and encrypt data read from a region with a region key for that region).  
As to claim 34, the ‘679 Patent discloses the system of claim 32, wherein the encryption circuits are configured to: 
decrypt received data addressed to a first region of the plurality of regions with a region key for the first region; and encrypt data read from a second region of the plurality of regions with a region key for the second region (Claim 3: The device of claim 
As to claim 36, the ‘679 Patent discloses the system of claim 31, wherein the host device further includes a plurality of processing elements, and a first processing element has access to a region key for a first region of the plurality of regions, and a second processing element has access to a region key for a second region of the plurality of regions and cannot access the first region (Claim 6: The device of claim 1, wherein the permission store includes a manufacturer store configured to selectively store an access key for each region according to a customer, each access key enabling access to a corresponding region by a device manufacturer.).
As to claim 37, the ‘679 Patent discloses the system of claim 32, wherein the NVM device further comprises an index store configured to store index values for each region of the plurality of regions, each index value being programmable to point to one of the plurality of region keys for each region (Claim 4: The device of claim 3, wherein the permission store includes a plurality of nonvolatile index values for each region, each index value being programmable to point to one of the region keys).
As to claim 39, the ‘679 Patent discloses the system of claim 31, further comprising a communication bus coupling the host device and the NVM device (Claim 14:  the memory device coupled to the host device by a communication bus).
claim 40, the ‘679 Patent discloses the system of claim 31, wherein the plurality of regions includes at least one NOR flash memory array (Claim 2: The device of claim 1, wherein each region comprises a NOR type flash array).   

Allowable Subject Matter
Claims 24, 35 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 7,124,170 to Sibert discloses a secure processing unit
U.S. Patent Application Publication No. 2009/0249014 by Obereiner et al. discloses secure management of regions of a memory
U.S. Patent No. 8,566,940 to Rudelic discloses authenticated counters
U.S. Patent Application Publication No. 2015/0106548 by Dubois et al. discloses managing nonvolatile memory
U.S. Patent Application Publication No. 2018/0373598 by Mondello et al. discloses secure memory devices
U.S. Patent No. 10,560,263 to Dover discloses secure memory

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432